 



Exhibit 10(a)
FOURTH OMNIBUS AMENDMENT
          THIS FOURTH OMNIBUS AMENDMENT (this “Amendment”), dated as of
August 13, 2007, is entered into by and among PULTE FUNDING, INC., as the
borrower (the “Borrower”) and as the buyer (the “Buyer”), PULTE MORTGAGE LLC
(“Pulte Mortgage”), as a seller (the “Seller”) and the servicer (the
“Servicer”), ATLANTIC ASSET SECURITIZATION LLC, as an issuer (“Atlantic”), LA
FAYETTE ASSET SECURITIZATION LLC, as an issuer (“La Fayette”), CALYON NEW YORK
BRANCH, as a bank (“Calyon New York”), as a managing agent and as the
administrative agent (the “Administrative Agent”), LLOYDS TSB BANK PLC, as a
bank (“Lloyds”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a bank and as a
managing agent (“JPMC”), JS SILOED TRUST (“JUSI Trust”), successor in interest
to JUPITER SECURITIZATION COMPANY LLC (formerly known as Jupiter Securitization
Corporation) (“Jupiter”), as an issuer, and LASALLE BANK NATIONAL ASSOCIATION,
as the collateral agent (“LaSalle”). Capitalized terms used and not otherwise
defined herein are used as defined in the related Operative Documents (as
defined below).
RECITALS
          WHEREAS, the Borrower, Atlantic, La Fayette, Jupiter, Calyon New York,
as a bank, a managing agent and as Administrative Agent, JPMC, as a bank and as
a managing agent, Lloyds, as a bank, and the Servicer entered into that certain
Second Amended and Restated Loan Agreement, dated as of August 19, 2005, as
amended, modified or supplemented to date (the “Loan Agreement”);
          WHEREAS, the Borrower, the Administrative Agent and LaSalle entered
into that certain Second Amended and Restated Collateral Agency Agreement, dated
as of August 19, 2005, as amended, modified or supplemented to date (the
“Collateral Agency Agreement”);
          WHEREAS, the Seller and the Buyer entered into that certain Master
Repurchase Agreement, dated as of December 22, 2000, as supplemented by the
Second Amended and Restated Addendum to Master Repurchase Agreement, dated as of
August 19, 2005, between the Seller and the Buyer, as amended, modified or
supplemented to date (the “Repurchase Agreement”);
          WHEREAS, certain parties hereto entered into the Transaction Documents
(as defined in the Loan Agreement) (the Loan Agreement, Collateral Agency
Agreement, the Repurchase Agreement and the Transaction Documents collectively,
the “Operative Documents”);
          WHEREAS, Jupiter has assigned its right, title and interest under the
Operative Documents to JUSI Trust pursuant to that certain Assignment and
Acceptance Agreement by and between Jupiter as assignor and JUSI Trust as
assignee, dated as of the date even herewith; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the parties hereby desire and consent to amend the Operative
Documents as provided in this Amendment.
          NOW, THEREFORE, the parties agree as follows:
     Section 1. Amendments to the Loan Agreement.
          (a) All references to “Jupiter Securitization Company LLC, a Delaware
limited liability company” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.
          (b) The definition of “Commercial Paper Notes” in Section 1.1 of the
Loan Agreement is hereby amended by adding after the word “Issuers” in the
second line of such definition the following: “, or in the case of JUSI Trust,
by Jupiter Securitization Company LLC”.
          (c) The definition of “Commercial Paper Rate” in Section 1.1 of the
Loan Agreement is hereby amended by deleting clause (b)(i) in its entirety and
replacing it with the following:
(b)(i) the rate (or, if more than one rate, the weighted average of the rates)
at which Commercial Paper Notes having a term equal to such Interest Period (or
portion thereof) may be sold by any placement agent or commercial paper dealer
selected by Jupiter Securitization Company LLC, as agreed between each such
agent or dealer and Jupiter Securitization Company LLC, provided, however, that
if the rate (or rates) as agreed between any such agent or dealer and Jupiter
Securitization Company LLC is a discount rate (or rates), the “Commercial Paper
Rate” for such Interest Period (or portion thereof) shall be the rate (or if
more than one rate, the weighted average of the rates) resulting from Jupiter
Securitization Company LLC’s converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum, plus
          (d) The definition of “Drawdown Termination Date” in Section 1.1 of
the Loan Agreement is hereby amended by deleting the words “August 13, 2007” in
clause (a) therein and replacing them with “September 12, 2007”.
          (e) The definition of “Liquidity Agreement” in Section 1.1 of the Loan
Agreement is hereby amended by adding the following to the end of such
definition: “or in the case of JUSI Trust, those of Jupiter Securitization
Company LLC”.
          (f) Section 2.3(b)(i) of the Loan Agreement is hereby amended by
adding the following to the end of such provision: “or in the case of JUSI
Trust, by Jupiter Securitization Company LLC”.
          (g) Section 6.1 of the Loan Agreement is hereby amended by deleting
from clauses (d) and (e) the words “the president or chief financial officer”
and by deleting from clause (j) the words “the chief financial officer” and
replacing them in each instance with the following: “a Financial Officer”.

2



--------------------------------------------------------------------------------



 



          (h) Section 13.14 of the Loan Agreement is hereby amended by adding
the following after the word “Issuers” in the fifth line of such section: “or in
the case of JUSI Trust, by Jupiter Securitization Company LLC”.
          (i) Section 13.15 of the Loan Agreement is hereby amended by adding
the following after the word “Issuers” in the second full line of clause (f),
after the word “commercial paper” in the third full line of clause (f) and after
the word “Issuers” in the second full line of clause (g): “or in the case of
JUSI Trust, of Jupiter Securitization Company LLC”.
          (j) Section 13.19(a) of the Loan Agreement is hereby amended by adding
the following after the words “each Issuer” in subclause (ii) of such section:
“or in the case of JUSI Trust, Jupiter Securitization Company LLC”.
          (k) Section 13.21 of the Loan Agreement is hereby amended by adding
the following to the end of the first sentence of such section: “or in the case
of JUSI Trust, those of Jupiter Securitization Company LLC”.
     Section 2. Amendments to the Collateral Agency Agreement.
          (a) All references to “Jupiter Securitization Company LLC, a Delaware
limited liability company” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.
          (b) Section 6.11 of the Collateral Agency Agreement is hereby amended
by adding after the word “Issuers” in the final line of such section, “, or in
the case of JUSI Trust, Jupiter Securitization Company LLC”.
          (c) The definition of “Commercial Paper Notes” in Exhibit D-1 of the
Collateral Agency Agreement is hereby amended by adding after the word “Issuers”
in the second line of such definition the following: “, or in the case of JUSI
Trust, Jupiter Securitization Company LLC”.
          (d) The definition of “Drawdown Termination Date” in Exhibit D-1 of
the Collateral Agency Agreement is hereby amended by deleting the words
“August 13, 2007” in clause (a) therein and replacing them with “September 12,
2007”.
     Section 3. Amendments to the Repurchase Agreement.
          (a) All references to “Jupiter Securitization Company LLC, a Delaware
limited liability company” are hereby replaced with “JS Siloed Trust, a Delaware
statutory trust” and all references to “Jupiter” are hereby replaced with “JUSI
Trust”.
          (b) The definition of “Facility Termination Date” in Section 1.01 of
the Repurchase Agreement is hereby amended by deleting the words “August 13,
2007” in clause (a) therein and replacing them with “September 12, 2007”.

3



--------------------------------------------------------------------------------



 



     Section 4. Operative Documents in Full Force and Effect as Amended.
          Except as specifically amended hereby, all of the provisions of the
Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.
     Section 5. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall not constitute a novation of any Operative Document but shall
constitute an amendment thereof. The parties hereto agree to be bound by the
terms and conditions of each Operative Document, as amended by this Amendment,
as though such terms and conditions were set forth herein.
          (b) The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
          (c) This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.
          (d) This Amendment and the rights and obligations of the parties under
this Amendment shall be governed by, and construed in accordance with, the laws
of the state of New York (without giving effect to the conflict of laws
principles thereof, other than Section 5-1401 of the New York General
Obligations Law, which shall apply hereto).

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have agreed to and caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            PULTE FUNDING, INC.,
as the Borrower and the Buyer
      By:   /s/ David M. Bruining         Name:   David M. Bruining       
Title:   VP/CFO        PULTE MORTGAGE LLC,
as the Servicer and the Seller
      By:   /s/ John D’Agostino         Name:   John D’Agostino        Title:  
VP/Treasurer     

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH,
as a Bank, as a Managing Agent and as the Administrative Agent
      By:   /s/ Sam Pilcer         Name:   Sam Pilcer        Title:   Managing
Director            By:   /s/ Richard McBride         Name:   Richard McBride   
    Title:   Director   

            ATLANTIC ASSET SECURITIZATION LLC,
as an Issuer

By:  Calyon New York Branch, as Attorney-In-Fact
      By:   /s/ Sam Pilcer         Name:   Sam Pilcer        Title:   Managing
Director            By:   /s/ Richard McBride         Name:   Richard McBride   
    Title:   Director   

            LA FAYETTE ASSET SECURITIZATION LLC,
as an Issuer

By:  Calyon New York Branch, as Attorney-In-Fact
      By:   /s/ Sam Pilcer         Name:   Sam Pilcer        Title:   Managing
Director            By:   /s/ Richard McBride         Name:   Richard McBride   
    Title:   Director     

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC,
as a Bank
      By:   /s/ Michelle White         Name:   Michelle White        Title:  
Associate Director W154            By:   /s/ Daniela Chun         Name:  
Daniela Chun        Title:   Associate Director C031     

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as the Collateral Agent
      By:   /s/ Gerald T. Sajdak         Name:   Gerald T. Sajdak       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Bank and as a Managing Agent
      By:   /s/ Jill T. Lane         Name:   Jill T. Lane        Title:   Vice
President   

            JS SIOLED TRUST,
as an Issuer

By:  JPMorgan Chase Bank, N.A., Administrative
       Trustee
      By:   /s/ Jill T. Lane         Name:   Jill T. Lane        Title:   Vice
President     

          Agreed to and acknowledged by

JUPITER SECURITIZATION COMPANY LLC,

By:  JPMorgan Chase Bank, N.A., its Attorney-in-Fact
      By:   /s/ Jill T. Lane         Name:   Jill T. Lane        Title:   Vice
President       

 